Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 1 of 9 PagelD #: 441

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON DIVISION

CHRISTOPHER FAIN, et al.,
individually and on behalf of all others
similarly situated,

Plaintiffs,
Vv. CIVIL ACTION NO. 3:20-cv-00740
HON. ROBERT C, CHAMBERS
WILLIAM CROUCH, et al,

Defendants.

 

 

PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE SUR-REPLY IN
OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

Plaintiffs, through counsel, move the Court for an order granting Plaintiffs permission to
file a sur-reply to the reply filed by Defendants William Crouch, Cynthia Beane, and West Virginia
Department of Health and Human Resources, Bureau for Medical Services (“Defendants”) to
Defendants’ motions to dismiss. (See ECF No. 55). Defendants do not oppose Plaintiffs’ motion.
In support, Plaintiffs state the following:

1. On March 19, 2021, in light of new information and a decision to narrow the scope
of Plaintiff Christopher Fain’s claims, Plaintiffs and Defendants (“the Parties”) filed a Joint Motion
for Extension of Deadline to File a Reply Brief, as to Stipulated Scope of Claims, and for
Permission to File a Sur-reply. (ECF No. 53.) In their Motion, the Parties requested (1) extension
of Defendants’ deadline to file their reply in support of their motions to dismiss, (2)

acknowledgement of the Parties’ stipuiation as to the scope of Mr. Fain’s claims, and (3)
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 2 of 9 PagelD #: 442

permission for Plaintiffs to file a sur-reply should Defendants’ reply make arguments or raise
issues pertaining to the stipulated narrowing of claims. (/d.)

2. In response to the Parties’ Joint Motion, the Court granted an extension of time for
filing Defendants’ reply memorandum. (See ECF No. 54.) However, the Court did not explicitly
rule on the remaining relief requested by the Parties. (/d.)

3. Defendants filed their reply memorandum on March 26, 2021. (ECF No. 55.)

4. Plaintiffs now request leave to file a sur-reply in opposition to Defendants’ motions
to dismiss. Defendants do not oppose the requested relief.

5. There is good cause to grant Plaintiffs leave to file their sur-reply.

6. Plaintiffs seek the opportunity to respond to arguments raised by Defendants for
the first time in their reply regarding the newly narrowed scope of Mr. Fain’s claims.

7. Further, Plaintiffs limit their briefing to five pages.

8. Allowing Plaintiffs to file a sur-reply will ensure all parties have an opportunity to
address the impact of Mr. Fain’s narrowed claims on the case.

Accordingly, for all of the reasons stated above, Plaintiffs respectfully request that the

Court grant them permission to file their sur-reply, attached hereto as Exhibit A.

 

Dated: April 5, 2021 Respectfully submitted,

‘sf Walt Auvil Avatara Smith-Carrington, Visiting Attorney
Walt Auvil, WVSB No. 190 LAMBDA LEGAL DEFENSE AND EDUCATION
THE EMPLOYMENT LAW CENTER, PLLC FUND, INC.

1208 Market Street 3500 Oak Lawn Avenue, Suite 500
Parkersburg, WV 26101 Dallas, TX 75219

Phone: 304-485-3058 Phone: 214-219-8585

Facsimile: 304-485-6344 Facsimile: 214-219-4455

Anna P, Prakash, Visiting Attorney Tara L. Borelli, Visiting Attorney
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 3 of 9 PagelD #: 443

Nicole J. Schladt, Visiting Attorney
NICHOLS KASTER, PLLP

IDS Center, 80 South 8th Street
Suite 4600

Minneapolis, MN 55402

Phone: 612-256-3200

Facsimile: 612-338-4878

Sasha Buchert, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

1776 K Street, N.W., 8th Floor
Washington, DC 20006-2304

Phone: 202-804-6245

Facsimile: 202-429-9574

Carl Charles, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

730 Peachtree Street NE, Suite 640
Atlanta, GA 30308

Phone: 470-225-5341

Facsimile: 404-897-1884

Nora Huppert, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

4221 Wilshire Boulevard, Suite 280

Los Angeles, CA 90010

Phone: 213-382-7600

Facsimile: 213-351-6050

Attorneys for Plaintiffs
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 4 of 9 PagelD #: 444

EXHIBIT A
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 5 of 9 PagelD #: 445

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON DIVISION

CHRISTOPHER FAIN, et al.,
individually and on behalf of all others
similarly situated,

Plaintiffs,
v. CIVIL ACTION NO. 3:20-cv-00740
HON. ROBERT C. CHAMBERS
WILLIAM CROUCH, et al.,
Defendants.

 

 

PLAINTIFFS’ SUR-REPLY IN OPPOSITION TO
DEFENDANTS’ MOTION TO DISMISS

Defendants’ arguments are based on a fundamental misunderstanding of the theory of class
certification in this case.' As discovery will undoubtedly demonstrate, nothing about the narrowed
scope of Plaintiff Fain’s claims makes the issues in this case too “particularized” for class
resolution. This is all the more true because of the type of class certification Plaintiffs intend to
seek and the systematic nature of insurance coverage to which Mr. Fain is and will continue to be
subject as he pursues gender-confirming care such as the surgery detailed in his Complaint.”

First, that Mr. Fain has opted not to rely on the hormone-related allegations in the

Complaint to advance the claims in this case does not mean that his or any class members’ claims

 

' Defendants moved to strike only the Medicaid Class. (See Compl. § 108, ECF No. 1.) No
Defendant has so moved as to the State Employee Health Plan Class for which Plaintiffs Martell
and McNemar are proposed class representatives. (See id. FJ] 109-10; see generally Mot. to Dismiss
Mems., ECF Nos. 21, 24, 25, 33.) Plaintiffs, therefore, only address the Medicaid Class here.

2 As to Defendants’ other arguments, Plaintiffs—consistent with the Parties’ agreement and the
motion for leave to file a sur-reply—trely upon their response brief (ECF No. 50) and here advance
only a rebuttal to matters closely connected to the narrowed scope of Mr. Fain’s claims.

l
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 6 of 9 PagelD #: 446

would require unmanageable individualized fact-finding. As Defendants’ proffered sworn
statements represent, “[i]n providing prior authorization services for the West Virginia Bureau of
Medical Services’ pharmaceuticals program, the Rational Drug Therapy Program does not have a
policy of denying testosterone for treatment of gender dysphoria.” (Wowezuk Aff., { 7, ECF No.
32-1 (emphasis added); accord Thompson Aff. ¥ 3, ECF No. 32-2.) In other words, insurance
coverage—unlike the individual employment decisions in Wal-Mart Stores, Inc. v. Dukes—is
governed by the existence or nonexistence of a policy. 564 U.S. 338, 343 (2011). And, while
Defendants represent that there is no policy for denying testosterone (i.e., hormone therapy), they
have not made the same representation as to any other form of gender-confirming care that is
excluded under Defendants’ written policies. As alleged, West Virginia’s Medicaid Policy Manual
provides that the Medicaid Plan does not cover “[t]ranssexua} surgery.” (Compl. { 61, ECF No.
1.) Mr. Fain’s managed care organization, UniCare, lists “{s]ex transformation procedures” as
Medicaid non-covered services in its Member Handbook, available online. (/d.) The two other
managed care organizations that work with West Virginia Medicaid, similarly exclude gender-
confirming care. (Jd)

These categorical exclusions are a far cry from the fact pattern in Dukes, which Defendants
heavily rely upon. See 564 U.S. at 343-34 (“Pay and promotion decisions at Wal-Mart are
generally committed to local managers’ broad discretion, which is exercised in a largely subjective
manner.... Promotions work in a similar fashion.... [The plaintiffs in Dukes] do not allege that
Wal-Mart has any express corporate policy against the advancement of women.”) (internal
quotations omitted). Insurance policies, by definition, are policies that govern coverage decisions.
They are neither subjective nor left to an individual’s broad discretion. Here, those policies

categorically exclude gender-confirming care. And, to the extent there are policies that are no
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 7 of 9 PagelD #: 447

longer accurate, Defendants are free to raise any such fact-based issues in discovery and, to the
extent necessary, Plaintiffs will seek a narrower class at the class certification stage. See, e.g.,
Harris v. Rainey, 299 F.R.D. 486, 490 (W.D. Va. 2014) (amending the class definition to meet
ascertainability and cohesiveness requirements at certification); see also Christman v. Am.
Cyanamid Co., 92 F.R.D. 441, 446 (N.D.W. Va. 1981) (redefining the class at the certification
stage to make it more cohesive). But, here, at the pleadings stage, the allegations of Defendants’
categorical bar to all other forms of gender-confirming care suffice.

Second, Plaintiffs’ lawsuit seeks class-wide injunctive relief under Fed. R. Civ. P. 23{b)(2),
the objective being to stop Defendants from excluding coverage in a manner that violates the civil
rights of transgender West Virginian Medicaid participants. See Thorn v. Jefferson-Pilot Life Ins.
Co., 445 F.3d 311, 330 n.24 (4th Cir. 2006) (“Indeed, Rule 23(b)(2) was created to facilitate civil
rights class actions.”). While Defendants characterize this case as one involving “any number of
specific factual health situations and claims histories,” (Defs.’ Reply at 10, ECF No. 55), the reality
is that the Court’s certification inquiry under Rule 23(b)(2) will be focused on Defendants’
behavior. See Thorn, 445 F.3d at 330 (“Where the requested relief is declaratory or injunctive, ...
the goal of the remedy phase is either to make a declaration about or enjoin the defendant’s
actions affecting the class as a whole, and individual hearings wil! not be necessary.”) (emphasis
in original), Put another way, the Court will not analyze the putative class members’
“presentations, diagnoses, prescriptive and other histories” at the certification stage. (See Defs.’
Reply at 10.) Rather, the Court will analyze Defendants’ decision to deny gender-confirming care
to all transgender Medicaid participants. (See Compl. { 113.)

Defendants do not dispute that they deny transgender West Virginians gender-confirming

care, including surgical care, as a matter of course. They do not dispute that their Medicaid Policy
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 8 of 9 PagelD #: 448

Manual contains an exclusion for “[t]ranssexual surgery” or that Unicare’s handbook contains an
exclusion for “[s]ex transformation procedures and hormone therapy for sex transformation
procedures.” (/d. J 61.) Plaintiffs more than adequately alleged that Defendants’ policies and
practices, i.e., their refusal to cover gender-confirming surgical procedures, discriminate against
Mr. Fain and members of the putative class. (/d. J 62.) Whether “surgeries may or may not be
indicated for a variety of reasons” is not an appropriate question to ask at this juncture. (See Defs.’
Reply at 10.} How can it be? As atleged in the Complaint, Defendants do not even ask that question
themselves. Instead, without any review, Defendants categorically deny transgender West
Virginian Medicaid participants, like Mr. Fain, gender-confirming care. This is precisely the fact
pattern that Rule 23(b)(2) is designed to address. See Thorn, 445 F.3d at 330 (“Rule 23(b)(2)'s
categorical exclusion of class actions seeking primarily monetary relief ... ensures that the class is
sufficiently cohesive that the class-action device is properly employed.”); see also Flack v.
Wisconsin Dep't of Health Servs., 331 F.R.D. 361, 370 (W.D. Wis. 2019) (“As plaintiffs argue,
‘{clertification... under Rule 23(b)(2) because the categorical coverage ban on gender-confirming
care under the Challenged Exclusion is generally applicable to the class, making a final injunction
and corresponding declaratory judgment appropriate to the full class.””).

Finally, despite Defendants’ thinly veiled suggestions otherwise, Mr. Fain’s allegations
are made in good faith and do not undercut his adequacy to serve as a class representative. Though
Mr. Fain is no longer relying on certain allegations based on new information from Defendants,
Defendants should not be allowed to wield such technicalities against him. Defendants have done
nothing to show that they actually cover the other forms of care Mr. Fain requires. Their silence
on this issue speaks volumes. Mr. Fain is—at this pleadings stage and before discovery—more

than adequate and typical such that discovery should move forward. (See Pifs.’ Resp. to Defs.’
Case 3:20-cv-00740 Document 58 Filed 05/19/21 Page 9 of 9 PagelD #: 449

Mots. to Dismiss at 32-33, ECF No. 50.) Indeed, testing allegations in a complaint is what

discovery—not a motion to dismiss—was designed to do.

For all of these reasons, Plaintiffs respectfully request that the Court deny Defendants’

motions to dismiss.

  

vil, k oh
THE EMPLOYMENT LAW CENTER, PLLC
1208 Market Street
Parkersburg, WV 26101
Phone: 304-485-3058
Facsimile: 304-485-6344

Anna P. Prakash, Visiting Attorney
Nicole J, Schladt, Visiting Attorney
NICHOLS KASTER, PLLP

IDS Center, 80 South 8th Street
Suite 4600

Minneapolis, MN 55402

Phone: 612-256-3200

Facsimile: 612-338-4878

Sasha Buchert, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION

FUND, INC.

1776 K Street, N.W., 8th Floor
Washington, DC 20006-2304
Phone: 202-804-6245
Facsimile: 202-429-9574

Respectfully submitted,

Avatara Smith-Carrington, Visiting Attorney
LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

3500 Oak Lawn Avenue, Suite 500

Dallas, TX 75219

Phone: 214-219-8585

Facsimile: 214-219-4455

Tara L. Borelli, Visiting Attorney

Carl Charles, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

730 Peachtree Street NE, Suite 640
Atlanta, GA 30308

Phone: 470-225-5341

Facsimile: 404-897-1884

Nora Huppert, Visiting Attorney

LAMBDA LEGAL DEFENSE AND EDUCATION
FUND, INC.

4221 Wilshire Boulevard, Suite 280

Los Angeles, CA 90010

Phone: 213-382-7600

Facsimile: 213-351-6050

Attorneys for Plaintiffs
